Citation Nr: 1016132	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-21 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial disability rating for a left 
hand (index, middle, ring, and small fingers) disability 
rated as 10 percent disabling from October 2003. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1999 to 
October 2003.  His awards and decorations include the Combat 
Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
New York, New York regional office (RO) of the Department of 
Veterans Affairs (VA).   The RO confirmed and continued the 
10 percent disability rating that was assigned by a February 
2004 decision, which granted service connection; the Veteran 
submitted a January 2005 notice of disagreement.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify a veteran of the evidence needed to 
substantiate and complete a claim and to assist in the 
development of that claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Although the RO provided the Veteran with pre-adjudication 
notice as to the generally applicable provisions pertaining 
to VA's duties and the elements of claims for both service 
connection and increased ratings in August and December 2004 
letters, the Veteran has not been notified in a separate 
letter as to how VA assigns disability ratings and effective 
dates (as required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006)).  As the claim on appeal is being remanded for 
further development, the RO should send a letter inviting the 
Veteran to submit any evidence not yet associated with the 
claims file and informing him as to disability ratings and 
effective dates, in compliance with Dingess.

As the Veteran has claimed entitlement to an increased 
initial rating of the left hand disability, by appealing the 
rating given at the time service connection was established, 
the Board must consider the propriety of assigning one or 
more levels of rating, referred to as "staged" ratings, 
from the initial effective date forward, based on evidence as 
to the severity of disability.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).

As part of the duty to assist, VA is responsible for 
gathering all pertinent records of VA treatment and making an 
effort to gather any identified private records.  Although 
the record does not reflect the existence of any outstanding 
private treatment records, while this case is in remand 
status, the RO/AMC must ask the Veteran whether or not he has 
received any private treatment for his left hand disability.  
The Board also observes that the most recent VA treatment 
records within the claims file are dated October 2005.  The 
RO/AMC must obtain any records of more recent VA treatment 
while the appeal is in remand status.  

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the etiology, exact nature, or severity 
of a disability.  See also 38 C.F.R. § 3.159 (2009).  VA has 
the authority to schedule a compensation and pension 
examination when such is deemed necessary, and the Veteran 
has an obligation to report for that examination.

The record reflects that the Veteran received VA examinations 
for his left hand disability in January and August 2004.  As 
the last examination was more than five (5) years ago and the 
Veteran has alleged that the most recent -August 2004- 
examination report and the current 10 percent rating do not 
accurately reflect his level of disability, the Board finds 
that an additional examination is warranted to determine 
current severity.  




(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record, to 
specifically include, but not limited to, 
VA treatment after October 2005.  In so 
doing, the RO/AMC must ensure that its 
notice meets the requirements of Dingess 
(cited to above), particularly as to the 
assignment of disability ratings and 
effective dates.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC must then attempt to 
obtain these records and associate them 
with the claims folder.

2.  The RO/AMC must then schedule the 
Veteran for a VA examination at an 
appropriate location to determine the 
current severity of his left hand 
disability.  The following considerations 
will govern the examination:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with the examination.  
The resulting report must reflect 
review of pertinent material in the 
claims folder.

b.	After reviewing the claims file 
and examining the Veteran, the 
examiner must provide current 
findings as to the severity of the 
service-connected left hand 
disability.  The examiner must 
discuss the symptoms described by the 
Veteran, conduct any necessary tests, 
clearly state the degree of 
disability -slight, moderate, 
moderately severe, or severe- and 
list any appropriate measurements of 
range of motion.  

c.	All clinical findings should be 
reported in detail and correlated to 
a specific diagnosis.  In all 
conclusions, the examiner must 
identify and explain the medical 
basis or bases, with identification 
of pertinent evidence of record, 
including the previous (January and 
August 2004) VA examination reports.  
If the examiner is unable to render 
an opinion without resort to 
speculation, he or she should explain 
why and so state.

4.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all foregoing development 
actions have been completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the examination report 
does not include adequate responses to 
the specific opinions requested, it must 
be returned to the examiner for 
corrective action.  See 38 C.F.R. § 4.2 
(2009).

5.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claim for an 
increased evaluation of his left hand 
disability.  The RO/AMC must consider the 
propriety of "staged" ratings based on 
any changes in the degree of severity of 
the Veteran's service-connected 
disability.  The Veteran and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
the law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examination and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


